                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

THE TRAVELERS                       )
INDEMNITY COMPANY,                  )
     Plaintiff,                     )
                                    )
            v.                      )                 CAUSE NO.: 4:17-CV-86
                                    )
BRITTANY M. JOHNSON,                )
      Defendant,                    )
____________________________________)
                                    )
BRITTANY M. JOHNSON,                )
      Counterclaim Plaintiff,       )
                                    )
            v.                      )
                                    )
THE TRAVELERS                       )
INDEMNITY COMPANY,                  )
      Counterclaim Defendant.       )

                                    OPINION AND ORDER

       This matter is before the Court on a Motion to Compel Response to Non-Party Request [DE

34], filed by Defendant/Counterclaim Plaintiff Brittany M. Johnson on November 8, 2018. On

November 13, 2018, Non-Party Robert R. Foos, Jr., filed a response, and on December 5, 2018,

Johnson filed a reply. Plaintiff/Counterclaim Defendant The Travelers Indemnity Company has not

filed any briefing related to the instant Motion.

       This case arises out of a personal injury case in which Johnson obtained a jury verdict in

excess of the limits of the insurance policy provided by Travelers. In the underlying case, Travelers

hired Foos as an attorney representative for its insured, who was found to have injured Johnson.

Johnson represents that she sent a non-party request for production of documents to Foos, with what

she asserts were limited and specific requests for production of documents related to his previous

work at the behest of Travelers. Rather than respond to the individual requests, Foos provided a
large number of electronic files, many of which Johnson is unable to open. She now seeks to compel

him to respond to the non-party discovery request with responsive, readable documents.

        Pursuant to Federal Rule of Civil Procedure 26, the scope of discovery is “any nonprivileged

matter that is relevant to any party’s claim or defense. . . . Relevant information need not be

admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of

admissible evidence.” Fed. R. Civ. P. 26(b)(1). Relevancy is “construed broadly to encompass any

matter that bears on, or that reasonably could lead to other matter that could bear on, any issue that

is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing

Hickman v. Taylor, 329 U.S. 495, 501 (1947)). A party may seek an order to compel discovery when

an opposing party fails to respond to discovery requests or provides evasive or incomplete

responses. See Fed. R. Civ. P. 37(a). The party objecting to the discovery request bears the burden

of showing why the request is improper. See McGrath v. Everest Nat’l Ins. Co., 625 F. Supp. 2d 660,

670 (N.D. Ind. 2008). The Court has broad discretion when determining matters related to discovery.

Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning Eng’rs, Inc., 755

F.3d 832, 837 (7th Cir. 2014); Rennie v. Dalton, 3 F.3d 1100, 1110 (7th Cir. 1993).

        Johnson attaches the non-party request for production, citing to Federal Rule of Civil

Procedure 34. However, Foos is not a party to this lawsuit, so Johnson cannot request documents

from him under Rule 34. See Fed. R. Civ. P. 34(a); Fed. R. Civ. P. 34(c) (stating that Rule 45

governs nonparty requests for documents). Rule 45 requires that subpoenas must, among other

requirements, “state the court from which it issued; . . . [and] set out the text of Rule 45(d) and (e),”

and it “must issue from the court where the action is pending,” with notice and a copy served on

each party prior to service on the person to whom it is directed. Fed. R. Civ. P. 45(a). The document


                                                   2
request provided with the instant Motion does not comply with these requirements. Accordingly,

the Court cannot enforce the subpoena against the non-party.

        The Court also notes that it appears Johnson may be seeking information from Foos that is

also in the possession of a party to the litigation. Rule 26 requires, “On motion or on its own, the

court must limit the frequency or extent of discovery otherwise allowed . . . if it determines that . . .

the discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).

Johnson is reminded of the need to comply with all applicable Rules. If she still seeks information

from non-party Foos, the request must come in the form of a subpoena properly issued under Rule

45, and a motion to quash may be granted if the discovery sought is unreasonably cumulative or

could be obtained from a party to the litigation.

        For the foregoing reasons, the Court hereby DENIES the Motion to Compel Response to

Non-Party Request [DE 34]. As Rule 37 provides, because “the motion is denied, the court . . . must,

after giving an opportunity to be heard, require the movant, the attorney filing the motion, or both

to pay the party or deponent who opposed the motion its reasonable expenses incurred in opposing

the motion, including attorney’s fees” unless “the motion was substantially justified or other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(A)(5)(B). Accordingly, the

Court ORDERS Robert R. Foos, Jr., to FILE, on or before April 8, 2019, an itemization of its costs

and fees, including attorney’s fees, incurred in defending against the Motion to Compel along with

argument as to why those expenses are reasonable in this situation. The Court ORDERS Brittany

M. Johnson to serve on Foos and file a response by April 22, 2019, and Foos to file a reply, if any,

by April 29, 2019.


                                                    3
       The Court DIRECTS Brittany M. Johnson to serve a copy of this Motion on non-party

Robert R. Foos, Jr., and to file a certificate of service after she has done so.

       SO ORDERED this 22nd day of March, 2019.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT

cc:    All counsel of record




                                                   4
